                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:20CV733-GCM

JENNIFER SCARBERRY,                 )
                                    )
      Plaintiff,                    )
                                    )
Vs.                                 )                          ORDER
                                    )
AGDATA, L.P.,                       )
                                    )
      Defendant.                    )
____________________________________)

       This matter is before the Court upon the Defendant’s Motion to Compel Arbitration.
(Doc. No. 4). The Plaintiff has filed a response indicating that she has no opposition to the
Defendant’s motion.
       IT IS THEREFORE ORDERED that Defendant’s Motion to Compel Arbitration is
hereby GRANTED.

                                    Signed: February 4, 2021




          Case 3:20-cv-00733-GCM Document 9 Filed 02/05/21 Page 1 of 1
